Citation Nr: 1434377	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-30 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Fort Harrison, Montana, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

During the pendency of the appeal, in a rating decision in August 2012, the RO increased the rating for PTSD from 10 percent to 30 percent, effective April 2008, the date the Veteran filed his claim with VA.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his hearing, the Veteran testified that his PTSD symptoms have worsened over the past couple of years.  The Veteran was last examined in May 2012. 

As the record indicates that there may be a material change in the Veteran's PTSD disability since his last VA examination in May 2012, the Veteran shall be provided a new VA examination to determine the current level of severity of his disability.  38 C.F.R. § 3.327, Weggenmann v, Brown, 5 Vet. App. 281, 284 (1993).

In addition, the Court has held that a claim for total disability based upon individual unemployability (TDIU) cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The Veteran indicated in his notice of disagreement that he was not trying to open a claim for TDIU.  The Board notes, however, that was filed in June 2011 and the Veteran has been unemployed since that time and, as just noted, his PTSD symptoms have worsened.  The Board therefore finds that TDIU has been reasonably raised by the record.

The Board notes that the Veteran has not been provided a notice letter that informed him of the criteria for establishing TDIU on either a schedular basis or extraschedular basis.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Thus, on remand, the RO or AMC should send to the Veteran another notice letter that explains how to establish a TDIU pursuant to 38 C.F.R. § 4.16 (a) & (b).

In addition, there is no VA examination discussing the severity of all current service connected disabilities: PTSD, fibromas/lipomas, bilateral hearing loss, tinnitus, and scars, and their effect on employment.  As the record does not contain a current, an adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service connected disabilities, in combination, but not in conjunction with his nonservice-connected disabilities, causes him to be unemployable, for VA purposes, a VA examination is necessary to obtain the necessary information to adjudicate the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran on the claim of entitlement to a total disability rating for compensation purposes based upon individual unemployability, pursuant to 38 C.F.R. § 4.16 (a) & (b), and assist the Veteran with respect to developing evidence to substantiate the claim for TDIU.

2.  Obtain all VA medical records of treatment of the Veteran at the Fort Harrison VAMC, associated outpatient clinics, and contracted providers, to include Riverfront Counseling and Western Management Health Clinic from January 2012 to the present.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  After the record development is completed, the Veteran should be provided a VA psychiatric examination to determine the current nature and severity of the Veteran's service-connected PTSD and the Veteran's ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD and any other mental health disorder.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of the Veteran's PTSD should be reported in detail, and the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.

The examiner is asked to assess the Veteran's ability to secure or follow a substantially gainful occupation solely on the basis of his service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from securing or following a substantially gainful occupation. 

If the examiner concludes the Veteran can obtain and maintain a substantially gainful occupation, the examiner is asked to identify or describe this type of employment. 

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

A complete rationale must be provided for any opinion offered.

4.  After the foregoing development is completed, adjudicate the claims of an increased rating for the Veteran's PTSD and entitlement to TDIU.  If any benefit sought remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



